Order entered August 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00948-CV

                        RBC CAPITAL MARKETS, LLC, Appellant

                                                V.

                  HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-02034-D

                                            ORDER
       We GRANT the August 23, 2013 motion of Deana Savage, Official Court Reporter for

the 95th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before September 26, 2013. The

exhibits may be labeled with all the identifiers. If the exhibits can be converted, they shall be

filed electronically. If the exhibits cannot be converted, Ms. Savage can file copies of the CDs.


                                                      /s/    DAVID LEWIS
                                                             JUSTICE